Citation Nr: 1714538	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  11-07 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to recognition of the Veteran's son, C.M.C., as a helpless child on the basis of permanent incapacity for self-support prior to reaching the age of 18 years.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran had active service from April 1971 to March 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  Jurisdiction of the claim was transferred to the RO in Nashville, Tennessee.  

In September 2015, the Board denied the claim.  The Veteran appealed the September 2015 Board decision to the United States Court of Appeals for Veterans Claims.  In June 2016, the Court granted the Joint Motion for Remand, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.  


REMAND

In reviewing the evidence of record, the parties to the Joint Motion noted that the claims file contained no records that post-dated C.M.C.'s elementary school years and pre-dated his attaining the age of 18.  The parties to the joint motion indicated that a retrospective medical opinion would be helpful to the appeal due to an absence of medical evidence during the relevant period.  Chotta v. Peake, 22 Vet.App. 80 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran with obtaining all outstanding treatment records for his son, C.M.C.  If at any point it is determined a deficiency in a form completed by the Veteran prevents the records from being obtained, notify the Veteran of the deficiency and allow him the opportunity to correct the deficiency.  If the records cannot be obtained, a formal finding of unavailability must be made and the Veteran must be notified.  38 C.F.R. § 3.159 (2016).

2.  Obtain an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's son, C.M.C., was permanently incapacitated for self-support prior to his 18th birthday.  The examiner must review the claims file and available medical history and should note that review in the report.  The examination report must indicate that the examiner reviewed the claims file and must include a discussion of C.M.C.'s treatment history and diagnoses of all significant disabilities, to include partial complex epilepsy, cerebral injury, spasticity, and impaired vision.  If the examiner determines that an examination must be conducted in order to provide the requested opinion, then an examination should be scheduled.  The examination report must include a complete rationale for the opinion provided.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

